Judgment, Supreme Court, Bronx County (John P. Collins, J.), rendered March 8, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant was not denied a fair trial by the court’s restriction of the cross-examination of the police chemist who testified that she had analyzed the substance contained in the vial and foil packet recovered from defendant upon his arrest. Since the alleged narcotics were not allowed into evidence on the People’s case, any inquiry as to tampering would have been beyond the scope of the direct testimony.
We have considered defendant’s other contentions and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.